Opinion issued November 3, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00897–CR
____________

IN RE JOE LEE SIMMONS, Relator




ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS




MEMORANDUM OPINIONOn July 29, 2005, relator Joe Lee Simmons, who is confined in the Harris
County Jail, filed a petition for writ of mandamus in this court.  See Tex. R. App. P.
52.  In his petition, relator argues that the trial court refused to rule on relator’s pre-trial motions. 
          The Texas Rules of Appellate Procedure require relator to provide this Court
with a record in support of the petition which contains a certified or sworn copy of
every document material to the relator’s claim for relief that was filed in the
underlying proceeding.  See Tex. R. App. P. 52.7(a).  Relator has not provided any
certified or sworn copies of any documents filed in the trial court.  Without the
record, we cannot determine whether the trial court abused its discretion.  
          Moreover, the record must show that relator called the motions to the trial
court’s attention.  See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001,
orig. proceeding).  Without an adequate record, we cannot determine whether the trial
court abused its discretion in refusing to rule on relator’s motions.  See id. (stating
that filing with district clerk does not impute knowledge of a motion to the trial
court).  
          Accordingly, we deny relator’s petition.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.